 1
 2
                                          JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
     EUTIMIO AISPURO,                            Case No. 2:19-cv-06938-JAK-SHK
12
                             Plaintiff,
13                                               JUDGMENT
                        v.
14
     DR. DEDILO, et al.,
15
                             Defendants.
16
17
18        Pursuant to the Order Dismissing Case, IT IS HEREBY ADJUDGED that
19   the case is DISMISSED without prejudice.
20
21
     Dated: May 10, 2021                                                    ____
22                                  JOHN A KRONSTADT
                                    United States District Judge
23
24
25
26
27
28
